— Judgment, Supreme Court, New York County (Edwards, J.), rendered December 14,1979, which convicted defendant, following a jury trial, of one count of criminal possession of a weapon in . the third degree, and sentenced him, as a predicate felon, to an indeterminate term of imprisonment of not less than three and one-half years nor more than seven years, unanimously reversed, on the law and on the facts, and a new trial is-directed. During jury selection, the trial court granted defendant’s motion to relieve his assigned counsel and to permit defendant to proceed pro se. Thereafter, the trial court denied defendant’s motion to appoint new counsel to advise him, while he acted pro se. We find the trial court erred in permitting the defendant to proceed pro se, without first conducting “a sufficiently ‘searching inquiry’ of the defendant to be reasonably certain that the ‘dangers and disadvantages’ of giving up the fundamental right to counsel [had] been impressed on the defendant” (People v Sawyer, 57 NY2d 12, 21). Commendably, the People concede the error. Concur — Murphy, P. J., Ross, Silverman, Bloom and Kassal, JJ.